Title: To George Washington from William Heath, 2 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 2. 1782.
                        
                        In consequence of your letter of the 16. ultimo I called upon each brigade of the army to appoint a field
                            officer to collect and state the several matters of complaint and grievances of the army respecting the issues of
                            provisions under the contract, in order to their being laid before your Excellency, and appointed major-general lord
                            Stirling to preside. I have this day received from the president the enclosed representation, which I beg leave to lay
                            before your Excellency. I have the honor to be With the highest respect, your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. I was the last evening honored with yours of the 30. ultimo—am happy in your Excellency’s
                                approbation in the instances mentioned. The most pointed vigilance has been enjoined on the detachment on the lines,
                                water-guards, &c.
                        
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Connecticut Huts’ April 29. 1782
                            
                            In obedience to the order of Major General Heath of yesterday the following Officers met this day at the
                                Connecticut Huts, in order to collect & state the several matters of complaint & grievances of the
                                Army, respecting the issues of Provisions under the Contract in order to their being laid before His Excellency the
                                Commander in Chief—Viz.
                            
                                
                                    
                                    Major General Lord Stirling President
                                    
                                
                                
                                    
                                    Members
                                    Lieut. Coll Popkins
                                
                                
                                    Colonel Greaton
                                    
                                    
                                
                                
                                    Colonel Butler
                                    
                                    Major Gibbs
                                
                                
                                    Lt Colonel Grovsenor
                                    
                                    Major B. Porter
                                
                            
                            the Officers are happy to find that the grievances of the Army, with regard to the Contractors for
                                Provisions are taken up by the Commander in Chief, and in the manner expressed in His Excellency’s letter of the 16th
                                to Gen. Heath.
                            As they Aim at nothing more than a fair & honest execution of the contract itself agreeable to
                                that plain interpretation of it, which will be given by every honest impartial Man acquainted with business, they are
                                ready to join in the proposals made by Mr Sands mentioned in the Secretary at War’s letter to His Excellency, &
                                to Submit every matter they complain of as grievances to the investigation, & determination, of any three
                                impartial Persons (not of the Army) whom His Excellency the Commander in Chief shall approve for that purpose before
                                whom they will aduce their evidence in support of the matters they complain in as concise and explicit a manner as the
                                nature of the case will admit. And in order that the Contractors may know the matters of their complaint, they now
                                state those things which they conceive grievances, and contrary to the spirit & letter of the Contract
                                & which may be communicated to them as soon as they have agreed to the Submission.
                            1st They do assure and are ready to prove that the greatest part of the Bread hitherto delivered to the
                                Army, was bad in quality—unwholesome and not answerable to the character defined in the Contract "of good merchantable
                                Wheat Flour" by which definition they  the Flour ought to be equal to what passes the
                                Philadelphia, or New York inspection Brand for exportation, as that is in this Country the only criterion of what is
                                    merchantable.
                            2d They complain that the Beef when delivered by the Carcass or Quarter is robbed of its kidney Fat, they
                                are informed that in all Markets where Beef is Sold by the Carcass or quarter the Kidney Fat accompany’s it, &
                                that without it, it is not esteemed merchantable & therefore conceive it not answerable to the true meaning
                                of the contract, this Article is as necessary in the families of the Officers in Camp, or quarters as any other Family.
                                They do also complain that a great part of the Beef delivered was bad in quality & not answering the character
                                of merchantable Beef.
                            3d They do complain of it as a grievance and direct violation of the Contract, that the Contractors do
                                charge the Officers four pence half penny the Gill for West India Rum, whereas by the words of the contract they are
                                ixpressly bound to furnish them (in all their rations without reserve or limitation) with West India Rum at two pence
                                half penny the Gill as a componant part of each of their Rations. They do also complain that the Rum which has been
                                delivered to them, is of a bad quality and much below the usual proof of West India Rum. They also complain that the
                                Whiskey issued to the Men was in many instances adulterated with hot and poisinous ingredients.
                            4th They complain of it as a grievance very inconvenient to the Officers that the Contractors insist on
                                delivering them an equal quantity of Bread & Meats, whereas they often want Bread without Meat, &
                                sometimes Meat without Bread, the obligeing them thus to take Articles they have no occation for brings on waste and
                                damage, & is contrary to the spirit of the contract.
                            5th They complain of it as a very great grievance to the whole Army as well as a violation of the
                                contract that the Contractors deliver no Vinegar, not even the small quantity they are bound to do as a componant part
                                of the Ration to the Men, altho’ repeatedly called upon for that purpose by letters from the Commanding General,
                                & altho’ repeatedly informed that the Men in putrid disorders were suffering for the want of it—have refused
                                or neglected to issue it, this article is so essentially necessary to the health of the Men, that in order to make up
                                the deficiency the Contractors should be compelled to deliver double the quantity mentioned in the Contract to each
                                ration dureing the next four Months, & not be suffered to pay it off on due Rates &
                                at a discount of 40 ⅌Cent below what he Charges for the same Article.
                            6th They esteem it a grievance, and contrary to the words of the contract that Salt
                                should be withheld from the Ration at any time, for although salted Meat is at some times issued, yet Salt is at all
                                times necessary in a variety of instances, & the pittance is so small that the Contractors should not attempt to
                                    deprive the Men of it, in direct violation of the contract. It is true that the allowance for this and
                                the other small Articles of Vinegar, Soap, & Candles as it now stands at a 1/2 /90 one half over
                                    ninety of a Dollar, appears to be very small, but it should be recollected that in the original
                                contract the allowance for these Articles stood at 1 1/4 /90 & that afterwards their
                                quarters of 1/90 were taken off from these Articles & placed on the more essential Articles of Beef &
                                Bread.
                            7th They do complain of it as a very particular grievance on the Officers that this alteration was made
                                from the original contract, by which Beef was fixed at 4/90 ⅌ lb. and Bread at 1 3/4 /90 three fourths
                                    over ninety ⅌ lb., & by the after alteration which took place near three Weeks afterwards the
                                same articles are fixed at 4 1/2 /90 one half over ninety & 2/90 by which they are
                                burthened with the payment of 13 ⅌Cent on all they use of these Articles without any benefit accrueing to the
                                public—they cannot present this, but as an unjust deviation from the original contract founded on the Contractors own
                                proposal, a deviation which puts this 13 ⅌Cent into the pockets of the Contractors at the Cost of the
                                Officers of the Army.
                            8th They do complain that the Contractors not contented with these indulgences in their favor have gone a
                                step further, which exceeds all degrees of decency in the science of imposition. Articles which their Commissary’s have
                                been deficient in delivering to the Officers they have received due Bills for which they have paid off in cash at the rate
                                of near 50 ⅌Cent less than he is by the contract allowed for the same Articles. 
                            9th They esteem it grievous, Arbitrary, & unjust, that the Contractors should make out his
                                accounts against the Officers at his own prices contrary to the Spirit & letter of the Contract, and exhibit
                                them to the Deputy Paymaster General who without the previty or approbation of the officer & without any
                                inspection of any person for him, deducts the amount out of the Officers ration Money & pays over the ballance
                                only to the Regimental Pay Master, or staff officer.
                            10th They esteem it a grievance unwarranted by the Contract, that the Contractors insist on the Officers
                                receiving one third of the amount of their ration Money in Hospital Stores, whether they have occation for them or
                                not, & that these Stores are in some instances at very extravagant prices.
                            11th They complain that there have been great & unnecessary delays in the settlement &
                                payment of the Ration Money for the Months of January & February—which has deprived the Officer of makeing use
                                of his Money when his necessities most called for it, & has often obliged the officer to take Articles from
                                the contractors which they would not otherwise have purchased.
                            12th The Officers feel themselves much agrieved & injured in the Contractors haveing refused, or
                                neglected altho’ repeatedly called upon to submit to that decision prescribed in the contract disputes respecting the
                                quality of the Articles they have issued, & by such their refusal or neglect uneasiness has greatly increased
                                in the Army to the injury of the service.
                            They esteem it a very great grievance & contrary to the words & spirit of the contract,
                                that the Bread & all the other parts of the ration except Beef, are delivered for a considerable part of the
                                Army remotely situated, at West Point only. The Connecticut Line have the greater reason to complain of this as their
                                principal Officers early in the Winter agreed with Mr Sands to build a Store House, Oven & bak House near
                                their Huts, which they with great labor & inconvenience at that season effected, & at which place the
                                Contractor issued the provision to that Line of the Army, untill the Winter broke up, & the River became
                                navigable, since which he has Insisted on delivering their provision at West Point & this obliges them to
                                bring the provision on the Shoulders of the Men upwards of two Miles through rugged roads, by which their Blankets,
                                cloathing & particularly their Shoes receive very great damage, the greatest part of the rest of the Army
                                feels the same inconvenience.
                            It has been suggested that in many instances there has been the appearance of deficiency of Weight
                                & Measure in the Articles issued, they are by no means willing to Charge this to design in the Contractors,
                                especially as it might arise from a variety of other causes, yet in order that in future no possibility of a suspision
                                of this kind should exist, they submit it to the same determination whether, all Weights & Measures hereafter
                                to be used by the Contractors for issueing to the Army should not have the mark of the sealer of Weights &
                                Measures for the State of New York.
                            They now reluctantly enter on the discussion of some matters which they would have passed over had they
                                not seen part of a paragraph of a letter from the secretary at War, quoted in His Excellency the Commander in Chiefs
                                letter before mentioned of the 16th in the following Words—"Mr Sands who says he is conscious of haveing in every
                                instance demeaned himself properly." these expressions they conceive themselves bound in justification of their own
                                honor, & propriety of their Military & decent-behaviour to take Notice, least it should be conjectured,
                                As the words in sound logic infer, that the Officers in this Army have complained of his behaviour without reason,
                                they would leave it to the determination on the foregoing Articles, whether they had cause of complaint or not: but
                                they can shew many instances of the impropriety of Mr Sand’s personal behaviour, particularly his
                                threatning in the presence of a number of Officers that in case they were not content with Beef
                                without kidney Fat, he would issue to them no more hind quarters, & would give them Shanks, or Legs, or any
                                such pieces he thought proper and if they were not content with those they might go without. they could shew other
                                instances equally improper, but decensy calls on them to let them sink in to oblivion & close the scene here.
                            They would beg leave to add that it appears to them highly necessary that there be some person of
                                undoubted veracity appointed between the Army & Contractors, who should inspect the Articles issued &
                                see that they are answerable to the Contract, without this there will always be room for a difference of sentiment
                                between them, which will bring on disputes detrimental to the Service.
                            
                                Stirling, Major Genl
                                President
                            
                        
                        
                    